Opinion issued January 25, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00950-CR
____________

HERBERT J. ROTHSCHILD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 1 
Harris County, Texas
Trial Court Cause No. 1390298



MEMORANDUM  OPINION
 On January 8, 2007, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed.
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).